Citation Nr: 0830398	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
both legs.

2.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus, prior to August 16, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 until his 
retirement in August 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in May 2004, the RO granted service 
connection for diabetes mellitus and assigned a 10 percent 
evaluation for it, effective September 2, 2004.  (An October 
2004 rating decision revised the effective date for the grant 
of service connection to September 1, 2004, the day following 
the veteran's retirement from service.)  The veteran 
disagreed with the evaluation assigned to diabetes mellitus.  
In a rating decision dated in January 2005, the RO denied 
service connection for varicose veins.  

This case was previously before the Board in October 2007, at 
which time the Board assigned a 20 percent evaluation for 
diabetes mellitus, effective August 16, 2005.  In addition, 
the Board remanded the claim for a rating in excess of 10 
percent for diabetes mellitus, prior to August 16, 2005, and 
also remanded the claim for service connection for varicose 
veins.  The case is again before the Board for appellate 
consideration.

In its October 2007 decision, the Board denied service 
connection for peripheral neuropathy of the upper 
extremities, to include on a secondary basis, and denied the 
claims for increased ratings for residuals of an injury to 
the lumbar spine and degenerative disc disease of the 
cervical spine.  Accordingly, this decision is limited to the 
issues set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran's varicose veins were initially manifested in 
service.

2.  Prior to August 16, 2005, the veteran's diabetes mellitus 
was treated only by diet.


CONCLUSIONS OF LAW

1.  Varicose veins were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for diabetes mellitus, prior to August 16, 2005, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In letters dated in April and October 2004, and October 2007, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  

In addition, a March 2006 letter informed the veteran of the 
necessity of providing medical or lay evidence demonstrating 
the level of impairment for his claimed conditions, and the 
effect that the conditions have on his employment and daily 
life.  The notice also provided examples of pertinent medical 
and lay evidence that the veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to 
a higher rating.  This letter also advised the appellant of 
the evidence needed to establish an effective date.  The 
Board further points out that the statement of the case 
issued in August 2005 provided the diagnostic criteria for 
evaluating the veteran's diabetes mellitus.  The case was 
last readjudicated in May 2008.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the initial award of service 
connection.  As noted above, several letters provided VCAA 
compliant notice on the veteran's claim for service 
connection.  In Dingess, the United States Court of Appeals 
for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b), 73 FR 23353-56 
(April 30, 2008).  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, VA and private medical records, VA 
examination reports, and the veteran's testimony at a hearing 
before the undersigned.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, describing his symptoms 
and their impact on his activities in testimony and providing 
medical evidence.  Thus, the veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service connection 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The service treatment records disclose that the veteran was 
seen in July 2004, approximately one month prior to his 
separation from service.  It was reported he had been 
diagnosed with varicose veins.  

On VA examination in April 2008, the veteran related that he 
began having pain and heaviness in his legs approximately one 
year prior to his retirement from service.  He noted that as 
early as 1992 or 1993, he began to notice some purple veins 
on the inner aspect of his lower legs.  Following an 
examination, the diagnoses were superficial varicosities 
involving the reticular venous system in the greater 
saphenous distribution in the upper one-third of the lower 
extremities; and minimal reflux in the greater saphenous 
venous system.  The examiner commented that the veteran's 
venous disease was minimal.  He added that it was a 
hereditary characteristic and not necessarily related to the 
veteran's time in service, although the symptoms first began 
in service.

While the examiner believed that this was a familial trait, 
in light of the fact that varicose veins were initially 
documented during service, and the current VA examination 
demonstrates the veteran has varicosities, the Board 
concludes that the preponderance of the evidence supports the 
claim for service connection for varicose veins.

	II.  Increased rating-diabetes mellitus

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for diabetes mellitus, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated, warrants a 100 
percent evaluation.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  A 40 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 20 percent evaluation may be 
assigned for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  When manageable by restricted diet only, a 10 percent 
evaluation may be assigned.  Diagnostic Code 7913.  
Compensable complications of diabetes are evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation; noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 and Note 1.

The evidence supporting the veteran's claim for a rating in 
excess of 10 percent for diabetes mellitus prior to August 
16, 2005, includes the veteran's statements.  In this regard, 
the Board notes that he has indicated that he is treated with 
diet and medication.  

The evidence against the veteran's claim includes the medical 
findings of record.  When he was examined by the VA in April 
2004, prior to his discharge from service, the veteran stated 
that the treatment for his diabetes consisted of diet only.  
In an October 2007 letter, the VA requested that the veteran 
provide contact information concerning Dr. Farmer so that it 
could be ascertained when the veteran began to take 
medication for his diabetes mellitus.  The veteran failed to 
respond to this request.  In Wood v. Derwinski, 1 Vet. App 
190 (1991), the Court noted that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."   
 
A clinical record dated August 16, 2005 from Dr. Farmer 
reveals that the veteran had non-Insulin dependent diabetes 
mellitus.  It was further note that the veteran was on 
medication for diabetes.  Dr. Farmer stated that the veteran 
had edema in his ankles which another physician believed was 
due to the medication for diabetes.  Since the veteran failed 
to respond to a request for information, the Board must base 
its determination on the evidence of record.  There is no 
clinical evidence establishing the date the veteran began to 
take medication for diabetes prior to August 16, 2005.  Thus, 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for diabetes mellitus prior to 
August 16, 2005.  


ORDER

Service connection for varicose veins is granted.

An initial evaluation in excess of 10 percent for diabetes 
mellitus prior to August 16, 2005, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


